             Case 2:18-cr-00024-TLN Document 188 Filed 09/16/21 Page 1 of 1

                                                                                    FILED
                                 UNITED STATES DISTRICT COURT             SEPTEMBER 16, 2021
                                EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                               EASTERN DISTRICT OF
                                                                                    CALIFORNIA




UNITED STATES OF AMERICA,                      Case No. 2:18-CR-00024-TLN-03

                 Plaintiff,

                                               ORDER FOR RELEASE OF
 RAYSHAWN WRAY,                                PERSON IN CUSTODY

                 Defendant.



TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release RAYSHAWN WRAY,

Case No. 2:18-CR-00024-TLN-03, Charges 18 U.S.C. §§ 371 and 922(a)(1)(A), from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                Unsecured Appearance Bond      $

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                           X    (Other): TIME SERVED.

      Issued at Sacramento, California on September 16, 2021.




                                                              Troy L. Nunley
                                                              United States District Judge
